Citation Nr: 0921900	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for residuals of injury 
of the mouth and right mandible.

6.  Entitlement to service connection for a tongue disorder.

7.  Entitlement to service connection for a chin disorder.

8.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a concussion, with headaches.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for disorders of the neck, back, 
left shoulder, right shoulder, mouth, tongue, and chin.  The 
RO granted service connection for residuals of a concussion, 
with headaches, and assigned a disability rating of 10 
percent.  In August 2008, the Board remanded the case for the 
development of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In August 2008, the Board remanded the case for the 
development of additional evidence.  Additional evidence was 
obtained, and in March 2009, the AMC issued a supplemental 
statement of the case.  In April 2009, the Veteran submitted 
a letter containing additional evidence in support of his 
claims.  In a May 2009, the Board asked the Veteran whether 
he wanted the RO or the AMC to review the case with 
consideration of the additional evidence, or whether he 
wanted to waive RO or AMC consideration and have the Board 
proceed to review the case.  Later in May 2009, the Veteran 
responded, requesting that the case be remanded to the RO or 
AMC for review of his claims in light of the additional 
evidence.  The Board therefore remands the case to the RO or 
AMC for reconsideration to include the additional evidence.

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claims, with 
consideration of the additional evidence 
that the Veteran submitted in April 2009.  
If any claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




